                      IN THE UNITED STATES DISTRICT COURT
                                                                                   FILED
                     FOR THE NORTHERN DISTRICT OF ILLINOIS                             SEP   2 ? 2019A
                                EASTERN DIYISION
                                                                                     THOMAS G. BRUTON
     UNITED STATES OF AMERICA, )                                                cLEi( u:a.bsrRtcr couRr
                                               )

                                                       No. 09 CR 383
               v.
                                                       Judge Ruben Castillo
     PEDRO FLORES and
     MARGARITO FLORES,

                      Defendants.

                    JOINT MOTION FOR LEAVE TO FILE DEFEI\DANT'S PRO^SE
                            MOTION TO COMPEL RULE 35 MOTION

        Defendants, PEDRO FLORES and               MARGARITO FLORES., by and through their

attorneys,                              and                                   , pursuant to tlre Due

Process and Effective Assistance   of Coursel Provisions of the Fifth and Sixth Amendments tb the

Constitution   of the United       States, as well as Rule   2 of the Federals Rules of   Criminal

Procedure, respectfully move this Court for leave to file, supplement and advocate the attached

         - to Compel the Govemment to File a Rule 35(b) Motion.
Pro Se Motion

        In support of this motion, Counsel, show to the Court the following:

        1.      Defendant, Pedro Flores, has prepared and forwarded to his counsel a pro se

pleading entitled "Motion to Compel the Government to File a Rule 35(b) Motion" based upon

promises made to him regarding Rule 35 relief in exchange for his testimony against Joaquin

Guzman-Loera in his recent and widely publicized trial in cause number 09-CR-466 (BMC),

in the United States District Court, Eastem District of New York. Pedro Flores testified as a

government witness at the trial in which Guzman was found guilty and recently sentenced to

life without parole, plus 30 years. While the pleading is styled in Pedro Flores' name only,
      the motion itself seeks the same relief for his twin brother and co-defendant, Margarito Flores,

      as their plea agreements with the government acknowledge that their cooperation would be

      treated as mutual. A copy of Pedro'spro se pleading is attached hereto as Exhibit A.

             L       In that both Defendants do not wish for undersigned counsel to withdraw        as


      attorneys of record, counsel would ask leave to permit this motion to be filed; and to also

      permit counsel to supplement the pleading and advocate the motion on their behalf. As the

      Court can see, the pro se pleading is mis-captioned and may also need some additional factual

      and legal development.

             3.      Undersigned counsel represent to the Court that while the law in this area is by

      no means crystal clear, Seventh Circuit precedent and the facts recited within the motion

      provide a good faith basis for defendants' seeking the relief sought.


                                                          Respectful ly submitted,




                                                          -

                                                          -

                                                          -


-
-




--
 --
  -
                               CERTIFICATE OF SERVICE

                                     Attorney at Law, hereby certifies that the foregoing Joint
Motion for Leave to File Defendant's Pro Se Motion to Compel Rule 35 Motion, was served on
July 31, 2019.




      -,


                                                  -
                                                  -
EXHIBITA
                         IN   THE UNTTED STATES DISTRICT COT'RT
                        rOR THE   NORTHERN DISTRTCT OE TLLTNOIS
                                    EASTERN DIVISION

PEDRO ELORES,
     (P. E.   )


              Movant,
v.
                                                        Case No. 09 cR 383-10
DEPARTMENT OE,JUST]CE;
U.S. ATTORNEY'S OEF]CE
OE THE NDIL,

              Respondents.




                   }TOTION TO COMPET THE GOVERNMENT TO E'ILE A
                                   RULE 35   (b)   MOTTON




        NOYI COIIES      Defendant, Pedro Flores, Pro se, respectfully
requests for the Court to Order the United States (Government)
to uphold its agreement to file the Rule 35(b) motion in                 Mr.

Flore's case. In support of the request please consj-der the
following:


1) By way of the third superseding indictment the defendant,
Pedro Efores, was charged with conspiracy to possess with intent
to distribute           and to distribute    control-Ied substances in
viofation         of Title 21, United Sates Code, Section 846 (Count
One)   , and conspi-racy to import a control-Ied substance into the
United States, j-n violation of Title 21, Unj-ted States                 Code,

Section    963 (Count Two)   .




2) By way of a plea agreement, defendant agreed to enter a
vol-untary plea of guilty              the followingr count of the
                                 ,to
superseding indictment: Count one, which charges defendant with
conspiring to knowingly and intentionally             possess with intent to

distribute and to distribute controlled substances, namely                   5


kilograms or more mixtures and substances containing                 a

detectable amount of cocaine, a Schedule II Narcotic Drug
Control-Ied Substance, and 1 kilogram or more mixtures and
substances containing a detectable amount of heroj-n, a Schedule
I Narcotic Drug Control-Ied Substance, in violation             of Title 21,
United Sates Code, Section         841 (a)   (1); aI1 in violation       of Titl-e
27, United States Code 846.


3)   On January   27,   2"0L5, defendant was sentenced      to a period of
14 years imprisonment, by the Honorable Chief Judqe Ruben
Castillo, in the United Sates District Court for the Northern
District of Illinois       Eastern Division.
4) The Judge   imposed   a term of incarceration in the midd]e of
the agreed upon range of     10   to   1-6   years that both parties agreed
too, in the plea   agreement.



5) According to the conditions in the plea agreement that both
parties agreed too, defendant agreed to the postponement of his
sentencing until after the conclusion of his cooperation with
representatives in the Unj-tes States Attorney's Office for the
Northern District of Il-linois. And since he had fulfil}ed           his
obligation of the cooperation aspect in his plea,            (Pl-ease see

Attachment A - PIea Agreement - P9.15 - Captj-oned:

"COOPERATION"; "Defend.ant agrees        to the postponement of his
sentencing until after the g}5!g                of his cooperation.")   (See

also paragraph 3 above) any further cooperative efforts post-
sentencing, i.e., his substantial assistance, cooperation,              and

trial testimony in, United States v. iloaquin Archivaldo           Guzrnan

Loera A.K.A *EL CHAPO", 09-cr-0466 (BMC), would fall- outside the
scope   of hj-s plea agreement and outside the Northern District of
Il-linois. It is important to note that defendant has continued
to satisfy ALL other aspects of his plea            agreement.



6) After defendant's sentencing, notorious drug lord and the
leader of the Sinaloa Cartel-, Joaqui-n "El Chapo" Guzman. Loera,
escaped from Mexican custody          in JuIy 2015. Months later,          On

January 8, 2016, El Chapo Guzman was recaptured by Mexican
authorj-ties. Eearing that El         Chapo coul-d   possibly escape again
or   somehow avoj-d     prosecution in Mexico, the United States sought
to extradite El- Chapo       Guzman   to the United States.    The

government (DOJ) (Northern District         of fllinois)    contacted the
defendant, through counsel-, and asked for his continuing
assistance in their efforts        to extradite El Chapo      Guzman.       The

defendant, still        obligated by his plea agreement, at this point,
agreed. And sometime in 2016 he signed an "Extraditj-on
Declaration" for the government. (His twin brother Margarito
El-ores   also signed an Extradition Declaration for the             government

around the same time). Shortly after, in January 2017, EI Chapo
was   extradited to the United States.


1) Immediately after eI Chapo was extradited and arraiqned in
January 2071, the government began to prepare to take E1 Chapo
Guzman    to trail-.    The government (DOJ) (Eastern District        of    New

York) cafl-ed upon defendant for his assistance to help in the
protection of El Chapo.


8)   Because any       further cooperative efforts post-sentencing woufd
fall- outside the terms of defendants.plea agreement, (Please                     see
Attachment A enclosed) both defendants and his counsel inquired
if a Rule     35   (b) motion would be filed on his (and his twin bother
Margari-to Flores) behalf if he agreed to continue to cooperate
in the EI     Chapo   case. Citing a concern that his twin brother            was

not given any consideration for a sentence modification after
providing post-sentencing substantial assistance j-n another high
profile cartel case. (United States v. Beltran_!ry)              outside the
Northern District of lll-inois and outside the scope of their
agreed upon plea agreement with the Northern District of
IlJ-inois. Defendant and hj-s counsel were assured by the
government, that at the conclusi-on of his cooperative efforts in
the El- Chapo      Guzman   case, providing that his cooperati-on       was

substantial, then a Motion to reduce (RuIe         35 (b)   ) "their"
sentence, would be fil-ed on "their behalf. As in the government'
dealings with the Flores twins, they (government) have always
considered their cooperative effort         as one in the     same.

       Defendant and his counsel satisfied       that any cooperation
with the government from this point on, would be considered in                  a

Rule   35   (b) motion, satisfied with the government's reply           and

feeling that the government would act in "good faith"             when the

time was right, continued his cooperatj-on with the government                 j-n

the case against E1 Chapo.
9)   Between 2017 and     the trial in 2018, the defendant sat with
prosecutors and other officials       from the U.S. Department of
Justice that were involved in the cased against E1 Chapo, many
times to debrief, collaborate, provide complete, accurate, and
what would eventually be considered by the government: reliable
information.


10) It is important to note that during one of the debriefing
sessions specifically       in November 2018, both defendant and
counsel wanting to be on the same "page" as the government,
agaj-n inquired whether a Rule 35 (b) motion would be filed          on

"their"     (Pedro and Margarito Flores) behalf, at the conclusion

of the El     Chapo case, Defendant and counsel, Attorney I

I,          were assured by Special Prosecutor AUSA Adam FeIs,
acting as co-counsef for the U.S. Department of Justice in
connection with the El Chapo       Guzman   case, replied to the
inquiry: "I feel you deserve to get out. I         am   going to rnake sure
a sentence modification gets fiIed."         The statement from
Assj-stance United States Attorney Adam Ee1s, reassured the
defendant and      led him to providing trial testimony, at great
peril     to his life   and the l-ives of his family, in the trial        of
El   Chapo Guzman. Where     eventually EI Chapo   Guzman   would be found
guilty in party to the testimony defendant provided for the
government's case in the chief.
      After the conviction of El Chapo Guzman , sometime in April
2019, the Eastern District            of New York informed the Northern
Distrj-ct of Illinois    of its intention of fiJ-ing a RuIe               35 (b)

Motion on behalf of the Elores brothers,                 for the substantial-
assistance provided in the prosecution of El Chapo                 Guzman.

      On May 24, 20L9, counsel for both Pedro and Margarito

Flores, had a meeting with the Untied Staes Attorney's Office in
the Northern District     of IlIinois,          to dj-scuss the Rule      35 (b)

Motion recommended by the Eastern District                 of New York.
Counsef (s) were informed that it             was the decision of the United

States Attorney John Lausch of the Northern Di-strict of
Illinois,    that NO Rule   35   (b) Motion was going to be fil-ed            on

behalf of the Flores brothers, not withstanding the good faith
and now legrally bj-nding agreement made to defendant and counsel
from representatives of the U.S. Department of JustJ-ce, during
the foll-owing his substantial assj-stance and cooperative efforts
in the EI Chapo Case.


11)   When   a defendant has substantially assisted the United
States government, the government has "the power, not dutyr " to
file such a motion. (Rule        35   (b))   Tlade   v. United States, 504 U.S.
181, 185, 112 S.Ct. 1840, 118 L.Ed. 2d 524            (79921   . In the
absence of a government motion, " Ia] sentencing court ordinarily
cannot grant a downward departure for substantial assistance. "
Simply, the government possesses a great deal of discretion                     as

to whether to f il-e a Rul-e 35 (b) motion, similar to its "broad
discretion"     as to   whom   to prosecute. S""-@,
470 U.S. 598, 607, 105, S. Ct. 7524.84 L.Ed. 2d 54; United
States v. Goodwin, 457 U.S. 368, 380, n. 11,           S   ct. 2485,       13

L.ED. 2d 74 (t982)
       However, federal district       courts have authority to revi-ew              a

prosecutor's refusal to 'file        a substantial-assistance       motion if
they find that a refusal was based on an unconstitutional
motive, arbitrariness,         or was made in bad faith.       Tlade, 504 U.S.

at 185-86. Rather, a defendant must make a "substantial
threshold showj-ng" by stating a claim supported by "evidence
that the Government refused to file         a motion for suspect
reasons..."



72) Defendant's Motion to Compel the government is centered on:
DOJ   counsel   AUSA Adam Eel-s and    others, could and did bind the
Northern District of IlJ-inois to the agreement to fil-e a                Rul-e

35   (b) motion on his behalf after it was determined that            he

provided substantial- assistance in, United States v. iloaquin
Archivaldo       Guzrnan   Loera A.K.A. "EL CHAPO", 09-cr-0466 (BMC) and
by not upholding that end of the agreement the United States
Attorney in the Northern District of Ilfinois             has acted in "bad
faith" - in the l-east. A viol-ations of the "bad faith prong in
the   Yilade   exceptions.


13) Defendant's claim that DOJ counsel            AUSA Adam   Fefs and other
representatives of the government has obligated the government
to file    the Rule       35   (b) Motion by inducing his cooperation
through the agreement of a reduced sentence by "bargaining away"
j-ts discretionary powers and by binding the government, is not                     a

novef one.
       Rule     35   (b) authorizes a district    court to reduce   a

defendant's sentence to reward him for his substantial
assistance only "[u]pon the government's motion." Eed. R. Crim.
P. 35(b) . No:maIIy, the decision to file            a RuIe 35(b) motion
rests entirely         in the prosecutor's discretion,     and a district
court woul-d not be empowered, based on Rul-e 35(b) alone, to
grant a RuIe 35(b) motion brought by the defendant.
       Nevertheless, there are enforceable l-imitations to              a

prosecutor's discretion,            including when it has been bargain         away

in a plea agreement or any oral agreement. See Santobello v.                     New

York, 404 U.S. 257, 282, 92, S. Ct. 495, 30 L.Ed. 2d 421                    (1,977) ,
"When     a plea rests in significant degree on a promise must be
fulf il-l-ed. "; see also United States V. tezine, 166 F.3d 895, 903
(7th Cir. 1999); United v. Smith, 953 F.2d 7060, 1065-66 (7th
Cir. 1992'). And as the U.S.                   Supreme     Court explained in                Wade,

"federal district courts have authority to review a prosecutor's
refusal to file a substantial- assistance motion and to grant a
remedy        if they find that the refusal                  was base...on bad            faith." Id.
at 185-86. While Ifade involved a prosecutor's refusaf to file                                            a

U.S.S.G S 5K1.1 motion at sentencing, the 7th Circuit                                      and its
sister Circuits have treated                      S 5K1.1 and Rule 35(b) alike.                         See

United Sates v. Doe, 940 E.2d 799, 203 n.] (7th Cir.                                      1991)

(citing cases),' United States v. Moran, 325 F.3d 790, 793 (6th
Cir. 2003); United States v. Marks, 244 E.3d 971 n. 1 (Bth Cir.
2001); Unj.ted States v. Gangi, 45 E.3d 28, 30-31 (2nd Cir.
1995). The 7th Circuit has applied Wade to review a district
courts denial of a motion to compel a Rul-e 3s(b)motion.                                          See

United States v. Wi].son, 309 F.3d 1003 (7th Cir. 2004); United
Sates v. McDowell, 149 Fed. Appx. 508; 2005 U.S. App. LEXIS
20'702    (7th Cir. 2005); see aso Lezine infra; afso Marks.


1. The government, for example can reserve for itself      the question whether a defendant's
assistance has been substantiali      that is the norm. (That is not the claim here, as evident by
Eastern Distrj-ct of   New   York when j-t. dld in fact recomend a Rule   35   (b) motion based   on

substantial assistance provided by the defendant) But, the government can also "bargain away" its
discretion.    (That is the claim herein.)
  14) Recently i, Ugi@,                           2018 U.S. Dist. LEXIS

 80962, Case No. 1:02-CR-5370-AV{I, although not binding upon the
court, it is highly instructive       to the case herein. Ir !gg@,,
the Petitioner,    while imprisoned at FCI Victorville,          in the
Central District     of California,   Petitioner and another prisoner
wj-tnessed a "gang-rel-ated assault of another inmate." See             DOC.


,No. 104 (the "Mandamus WriL"l, at p.1. John Rayburn,            AUSA   for
the Centra1 District      of California,     sought Petitioner's
assistance in the government's case against the assailants,
requesting that Petitioner testify          before a grand jury and, if
necessary, at tria1.      Id. Petitioner agreed to assist, and
ingui-red as to whether his current sentence could be reduced in
exchange. Id. AUSA Rayburn alIegedly responded that while the
conversation "was not appropriate Isic] at the time [, ] once the
case was finished,     a motion for a reduced sentenced would be
filed on IPetitioner's]      behal-f in Ihis] sentencing District
Court." Id. aL p.2.
       Petitioner was placed in the Witness Protection Program.                He

was contacted by a different      AUSA     working on the case.     (AUSA

Bhenki) also from the Central District          of California,     to discuss
Petitioner's   testimony for the case. Again, Petitioner asked
AUSA   Bhenki about a sentence reduction, and Bhenki allegedly
responded he, "was not authorized to discuss the matter while
the case was still       ongoj-ng,      but that as long as [Petitioner]
remained     truthful and in compliance with the government, he had
no objection to filing           a Rule 35(b) motion on IPetitioner's]
behalf. "
       After the case against the assailants concl-uded,               AUSA

Bhenki contacted the AUSA for the Eastern District                  who handled

Petitioner's     original     case, to inform them, the government would
be submitting a Rute        35   (b) motion on Petitioner's        behal-f due to
Petitioner's     substantial assistance in the assault case, and
requested the AUSA in that District             to file   that motion with the
court. The     AUSA   for the Eastern District        refused to file     the
Rule   35   (b) motion. The      AUSA   Bhenki then tol-d Petitioner     that       he

had "no reason to be discouraged and that the Government would
do it's     [sic] part and get the Rule 35(b) motion filed to
{Petitioner'si     District      Judge. However, no further action            was

taken by any other j-nvolved member of the government. Petitioner
eventuafly filed a Motion to Compel the Government to file                     a

substantial- assistance motion under Rule             35 (b)   .


       The   court in   Hughes went on       to rul-e that Petitioner     has

made   a "substantial threshold showing" that             AUSAs Rayburn and

Bhenki may have bound the government into filing                   the Rule   35 (b)

motion on Petitioner's behalf. And ordered that an evidentiary
hearing be held to address the factual- bases for Petitioner's
allegations.     See Hughes, @!,       McDowell, [}g,           infra.


15) Similarly,     as in the cases cited above, defendant cl-aims
that, the United States Department of Justice, the Eastern
District   of New York and other representatives of the United
Sates, sought his assistance post-sentencing, in a case the
United States (government) was prosecuting. Unit,ed States v.
Joaquin Archivaldo Guzman Loera A,K.A "EL CIIAPO") Defendant
asked DOJ representatives about filing            a Rule   35   (b) motion   on

his behalf, and was assured that the government would uphold its
end of the aqreement at the concl-usion of the oase. Eurthermore,
defendant cl-aims that DOJ counsel-          AUSA Adam Fel-s    has "obligated"
the government to fil-e the Rule        35   (b) motion by inducing his
cooperation through the agreement of a sentence modification.


16) To the extent defendant cfaims that DOJ counsel                AUSA Eels

coufd bind the Northern District         of l11inois,      7th Circuit
precedent and the plain language of Rule            35   (b) support this
concept. See Rule      35   (b) (1) (stating in plain language that          a

court may reduce a sentence "[u]pon the governmenL's motionl,l"-
as the RuIe fail-s to differentiate          between governments lawyers
of different     districts,    and as DOJ counsel AUSA EeIs is "the
government,   " nothing in the RuIe appears to preclude him         from

maki-ng such agreements.



71) To be sure that    AUSA Adam      Fels and representatives of the
United States had "bargaj-ned away" the government's
"discretionary powers" under the terms of the agreement, this of
course includes any ora]. agreement entered into by the
government, since "[t]he terms of an oral plea agreement are
enforceable, as are those of any contracts..." Brown v. Poole,             337

F.3d 1155, 1159 (9th Cir. 2003); See also United States v. De La

Eggglg, 8 F.3d 1333, 1335 (9th Cir.1993)          at 137 ("[p]lea
agreements are contractual- in nature and are measured by
contract law standards.");                              , 1995
                           """
U.S. Dist. LEXIS 6033, at *16-17 (C.D.CAL., Mar.30, 1995)
(holding that, in a case where an out-of-district         AUSA promised

a Rul-e 35 (b) motion would be filed in exchange for the
defendant's substantial assistance, specific performance would
be ordered due to "the government reneging on an agreement for
downward departure l. l')

                                 CONCLUSION

WHEREEORE,    Mr. Elores    has met   the "substantial- threshold
showing" that a sentence reduction may be appropriate in this
case and that the NDIL is bound to file         a sentence modification
motion, that the NDIL has not acted in good faith, has no
Iegitimate government purpose for their refusal, which in turn,
constitutes judicial review in this case. (Please see Memorandum
In Support for fulI argument on the issues).
    .   Movant, respectfully requests that the court grant the
relief requested herein, or any other, further order this
Honorable Court may deem just and proper.
Dated: JuIy 19, 2OIg


                                           Respectfully submitted,

                                           Movant Pedro Flores
                                           Pro   se
